Citation Nr: 1743501	
Decision Date: 09/29/17    Archive Date: 10/10/17

DOCKET NO.  12-14 413A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to benefits under 38 U.S.C. A. § 1805 for a child born with spina bifida.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty from August 1966 to July 1969, to include a tour in the Republic of Vietnam from April 1968 to April 1969.  He is deceased, and the appellant is his daughter.
 
This appeal to the Board of Veterans' Appeals (Board) arose from a February 2011 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Denver, Colorado that denied the claim.

In July 2017, the appellant testified before the undersigned at a Board hearing via video conference with the appellant sitting at the RO and the undersigned sitting at the Board's Central Office in Washington, DC.  A copy of the transcript is associated with the claims file.  The undersigned held the record of the hearing open for 60 days for receipt of additional evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A letter from the Social Security Administration (SSA) informed the appellant that her family applied for benefits on her behalf in May 1975 due to spina bifida.  (06/02/2017 VBMS-Correspondence)  The letter suggests that the SSA may have additional records related to this matter.  There is no indication in the claims file that records have been sought from the SSA.  Hence, an inquiry should be made.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ shall request the necessary releases from the appellant and inquire of the SSA as to whether there are any records extant related to that agency's grant of benefits to her in May 1975 for spina bifida.  The AOJ should include the Veteran's Social Security Number in the request to insure that a thorough search is conducted.

The AOJ shall comply with 38 C.F.R. § 3.159(c)(2) (2016) if no records are obtained.

2.  After the above is complete, conduct any indicated additional review or action.  If the decision remains adverse to the Veteran, issue her and her representative a Supplemental Statement of the Case (SSOC) and then return the case to the Board, if all is in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




